
	
		II
		Calendar No. 459
		109th CONGRESS
		2d Session
		S. 3064
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2006
			Mr. Akaka (for himself
			 and Mr. Inouye) introduced the following
			 bill; which was read the first time
		
		
			May 26, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To express the policy of the United States regarding the
		  United States relationship with Native Hawaiians and to provide a process for
		  the recognition by the United States of the Native Hawaiian governing
		  entity.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Government
			 Reorganization Act of 2006.
		2.FindingsCongress finds that—
			(1)the Constitution vests Congress
			 with the authority to address the conditions of the indigenous, native people
			 of the United States;
			(2)Native Hawaiians, the native people
			 of the Hawaiian archipelago that is now part of the United States, are
			 indigenous, native people of the United States;
			(3)the United States has a special
			 political and legal relationship to promote the welfare of the native people of
			 the United States, including Native Hawaiians;
			(4)under the treaty making power of
			 the United States, Congress exercised its constitutional authority to confirm
			 treaties between the United States and the Kingdom of Hawaii, and from 1826
			 until 1893, the United States—
				(A)recognized the sovereignty of the
			 Kingdom of Hawaii;
				(B)accorded full diplomatic
			 recognition to the Kingdom of Hawaii; and
				(C)entered into treaties and
			 conventions with the Kingdom of Hawaii to govern commerce and navigation in
			 1826, 1842, 1849, 1875, and 1887;
				(5)pursuant to the Hawaiian Homes
			 Commission Act, 1920 (42 Stat. 108, chapter 42), the United States set aside
			 approximately 203,500 acres of land to address the conditions of Native
			 Hawaiians in the Federal territory that later became the State of
			 Hawaii;
			(6)by setting aside 203,500 acres of
			 land for Native Hawaiian homesteads and farms, the Hawaiian Homes Commission
			 Act assists the members of the Native Hawaiian community in maintaining
			 distinct native settlements throughout the State of Hawaii;
			(7)approximately 6,800 Native Hawaiian
			 families reside on the Hawaiian Home Lands and approximately 18,000 Native
			 Hawaiians who are eligible to reside on the Hawaiian Home Lands are on a
			 waiting list to receive assignments of Hawaiian Home Lands;
			(8)(A)in 1959, as part of the
			 compact with the United States admitting Hawaii into the Union, Congress
			 established a public trust (commonly known as the ceded lands
			 trust), for 5 purposes, 1 of which is the betterment of the conditions
			 of Native Hawaiians;
				(B)the public trust consists of lands,
			 including submerged lands, natural resources, and the revenues derived from the
			 lands; and
				(C)the assets of this public trust
			 have never been completely inventoried or segregated;
				(9)Native Hawaiians have continuously
			 sought access to the ceded lands in order to establish and maintain native
			 settlements and distinct native communities throughout the State;
			(10)the Hawaiian Home Lands and other
			 ceded lands provide an important foundation for the ability of the Native
			 Hawaiian community to maintain the practice of Native Hawaiian culture,
			 language, and traditions, and for the survival and economic self-sufficiency of
			 the Native Hawaiian people;
			(11)Native Hawaiians continue to
			 maintain other distinctly native areas in Hawaii;
			(12)on November 23, 1993, Public Law
			 103–150 (107 Stat. 1510) (commonly known as the Apology
			 Resolution) was enacted into law, extending an apology on behalf of the
			 United States to the native people of Hawaii for the United States’ role in the
			 overthrow of the Kingdom of Hawaii;
			(13)the Apology Resolution
			 acknowledges that the overthrow of the Kingdom of Hawaii occurred with the
			 active participation of agents and citizens of the United States and further
			 acknowledges that the Native Hawaiian people never directly relinquished to the
			 United States their claims to their inherent sovereignty as a people over their
			 national lands, either through the Kingdom of Hawaii or through a plebiscite or
			 referendum;
			(14)the Apology Resolution expresses
			 the commitment of Congress and the President—
				(A)to acknowledge the ramifications of
			 the overthrow of the Kingdom of Hawaii;
				(B)to support reconciliation efforts
			 between the United States and Native Hawaiians; and
				(C)to consult with Native Hawaiians on
			 the reconciliation process as called for in the Apology Resolution;
				(15)despite the overthrow of the
			 government of the Kingdom of Hawaii, Native Hawaiians have continued to
			 maintain their separate identity as a single distinct native community through
			 cultural, social, and political institutions, and to give expression to their
			 rights as native people to self-determination, self-governance, and economic
			 self-sufficiency;
			(16)Native Hawaiians have also given
			 expression to their rights as native people to self-determination,
			 self-governance, and economic self-sufficiency—
				(A)through the provision of
			 governmental services to Native Hawaiians, including the provision of—
					(i)health care services;
					(ii)educational programs;
					(iii)employment and training
			 programs;
					(iv)economic development assistance
			 programs;
					(v)children’s services;
					(vi)conservation programs;
					(vii)fish and wildlife
			 protection;
					(viii)agricultural programs;
					(ix)native language immersion
			 programs;
					(x)native language immersion schools
			 from kindergarten through high school;
					(xi)college and master’s degree
			 programs in native language immersion instruction; and
					(xii)traditional justice programs,
			 and
					(B)by continuing their efforts to
			 enhance Native Hawaiian self-determination and local control;
				(17)Native Hawaiians are actively
			 engaged in Native Hawaiian cultural practices, traditional agricultural
			 methods, fishing and subsistence practices, maintenance of cultural use areas
			 and sacred sites, protection of burial sites, and the exercise of their
			 traditional rights to gather medicinal plants and herbs, and food
			 sources;
			(18)the Native Hawaiian people wish to
			 preserve, develop, and transmit to future generations of Native Hawaiians their
			 lands and Native Hawaiian political and cultural identity in accordance with
			 their traditions, beliefs, customs and practices, language, and social and
			 political institutions, to control and manage their own lands, including ceded
			 lands, and to achieve greater self-determination over their own affairs;
			(19)this Act provides a process within
			 the framework of Federal law for the Native Hawaiian people to exercise their
			 inherent rights as a distinct, indigenous, native community to reorganize a
			 single Native Hawaiian governing entity for the purpose of giving expression to
			 their rights as native people to self-determination and self-governance;
			(20)Congress—
				(A)has declared that the United States
			 has a special political and legal relationship for the welfare of the native
			 peoples of the United States, including Native Hawaiians;
				(B)has identified Native Hawaiians as
			 a distinct group of indigenous, native people of the United States within the
			 scope of its authority under the Constitution, and has enacted scores of
			 statutes on their behalf; and
				(C)has delegated broad authority to
			 the State of Hawaii to administer some of the United States’ responsibilities
			 as they relate to the Native Hawaiian people and their lands;
				(21)the United States has recognized
			 and reaffirmed the special political and legal relationship with the Native
			 Hawaiian people through the enactment of the Act entitled, An Act to
			 provide for the admission of the State of Hawaii into the Union,
			 approved March 18, 1959 (Public Law 86–3; 73 Stat. 4), by—
				(A)ceding to the State of Hawaii title
			 to the public lands formerly held by the United States, and mandating that
			 those lands be held as a public trust for 5 purposes, 1 of which is for the
			 betterment of the conditions of Native Hawaiians; and
				(B)transferring the United States’
			 responsibility for the administration of the Hawaiian Home Lands to the State
			 of Hawaii, but retaining the exclusive right of the United States to consent to
			 any actions affecting the lands included in the trust and any amendments to the
			 Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42) that are enacted
			 by the legislature of the State of Hawaii affecting the beneficiaries under the
			 Act;
				(22)the United States has continually
			 recognized and reaffirmed that—
				(A)Native Hawaiians have a cultural,
			 historic, and land-based link to the aboriginal, indigenous, native people who
			 exercised sovereignty over the Hawaiian Islands;
				(B)Native Hawaiians have never
			 relinquished their claims to sovereignty or their sovereign lands;
				(C)the United States extends services
			 to Native Hawaiians because of their unique status as the indigenous, native
			 people of a once-sovereign nation with whom the United States has a special
			 political and legal relationship; and
				(D)the special relationship of
			 American Indians, Alaska Natives, and Native Hawaiians to the United States
			 arises out of their status as aboriginal, indigenous, native people of the
			 United States; and
				(23)the State of Hawaii supports the
			 reaffirmation of the special political and legal relationship between the
			 Native Hawaiian governing entity and the United States as evidenced by 2
			 unanimous resolutions enacted by the Hawaii State Legislature in the 2000 and
			 2001 sessions of the Legislature and by the testimony of the Governor of the
			 State of Hawaii before the Committee on Indian Affairs of the Senate on
			 February 25, 2003, and March 1, 2005.
			3.DefinitionsIn this Act:
			(1)Aboriginal, indigenous, native
			 peopleThe term aboriginal, indigenous, native
			 people means people whom Congress has recognized as the original
			 inhabitants of the lands that later became part of the United States and who
			 exercised sovereignty in the areas that later became part of the United
			 States.
			(2)Adult memberThe
			 term adult member means a Native Hawaiian who has attained the age
			 of 18 and who elects to participate in the reorganization of the Native
			 Hawaiian governing entity.
			(3)Apology
			 ResolutionThe term Apology Resolution means Public
			 Law 103–150 (107 Stat. 1510), a Joint Resolution extending an apology to Native
			 Hawaiians on behalf of the United States for the participation of agents of the
			 United States in the January 17, 1893, overthrow of the Kingdom of
			 Hawaii.
			(4)CommissionThe term
			 commission means the Commission established under section 7(b) to
			 provide for the certification that those adult members of the Native Hawaiian
			 community listed on the roll meet the definition of Native Hawaiian set forth
			 in paragraph (10).
			(5)CouncilThe term
			 council means the Native Hawaiian Interim Governing Council
			 established under section 7(c)(2).
			(6)Indian program or
			 service
				(A)In generalThe term
			 Indian program or service means any federally funded or authorized
			 program or service provided to an Indian tribe (or member of an Indian tribe)
			 because of the status of the members of the Indian tribe as Indians.
				(B)InclusionsThe term
			 Indian program or service includes a program or service provided
			 by the Bureau of Indian Affairs, the Indian Health Service, or any other
			 Federal agency.
				(7)Indian tribeThe
			 term Indian tribe has the meaning given the term in section 4 of
			 the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(8)Indigenous, native
			 peopleThe term indigenous, native people means the
			 lineal descendants of the aboriginal, indigenous, native people of the United
			 States.
			(9)Interagency Coordinating
			 GroupThe term Interagency Coordinating Group means
			 the Native Hawaiian Interagency Coordinating Group established under section
			 6.
			(10)Native Hawaiian
				(A)In generalSubject
			 to subparagraph (B), for the purpose of establishing the roll authorized under
			 section 7(c)(1) and before the reaffirmation of the special political and legal
			 relationship between the United States and the Native Hawaiian governing
			 entity, the term Native Hawaiian means—
					(i)an individual who is 1 of the
			 indigenous, native people of Hawaii and who is a direct lineal descendant of
			 the aboriginal, indigenous, native people who—
						(I)resided in the islands that now
			 comprise the State of Hawaii on or before January 1, 1893; and
						(II)occupied and exercised sovereignty
			 in the Hawaiian archipelago, including the area that now constitutes the State
			 of Hawaii; or
						(ii)an individual who is 1 of the
			 indigenous, native people of Hawaii and who was eligible in 1921 for the
			 programs authorized by the Hawaiian Homes Commission Act (42 Stat. 108, chapter
			 42) or a direct lineal descendant of that individual.
					(B)No effect on other
			 definitionsNothing in this paragraph affects the definition of
			 the term Native Hawaiian under any other Federal or State law
			 (including a regulation).
				(11)Native Hawaiian Governing
			 EntityThe term Native Hawaiian Governing Entity
			 means the governing entity organized by the Native Hawaiian people pursuant to
			 this Act.
			(12)Native Hawaiian program or
			 serviceThe term Native Hawaiian program or service
			 means any program or service provided to Native Hawaiians because of their
			 status as Native Hawaiians.
			(13)OfficeThe term
			 Office means the United States Office for Native Hawaiian
			 Relations established by section 5(a).
			(14)SecretaryThe term
			 Secretary means the Secretary of the Interior.
			(15)Special political and legal
			 relationshipThe term special political and legal
			 relationship shall refer, except where differences are specifically
			 indicated elsewhere in the Act, to the type of and nature of relationship the
			 United States has with the several federally recognized Indian tribes.
			4.United States policy and
			 purpose
			(a)PolicyThe United
			 States reaffirms that—
				(1)Native Hawaiians are a unique and
			 distinct, indigenous, native people with whom the United States has a special
			 political and legal relationship;
				(2)the United States has a special
			 political and legal relationship with the Native Hawaiian people which includes
			 promoting the welfare of Native Hawaiians;
				(3)Congress possesses the authority
			 under the Constitution, including but not limited to Article I, section 8,
			 clause 3, to enact legislation to address the conditions of Native Hawaiians
			 and has exercised this authority through the enactment of—
					(A)the Hawaiian Homes Commission Act,
			 1920 (42 Stat. 108, chapter 42);
					(B)the Act entitled An Act to
			 provide for the admission of the State of Hawaii into the Union,
			 approved March 18, 1959 (Public Law 86–3, 73 Stat. 4); and
					(C)more than 150 other Federal laws
			 addressing the conditions of Native Hawaiians;
					(4)Native Hawaiians have—
					(A)an inherent right to autonomy in
			 their internal affairs;
					(B)an inherent right of
			 self-determination and self-governance;
					(C)the right to reorganize a Native
			 Hawaiian governing entity; and
					(D)the right to become economically
			 self-sufficient; and
					(5)the United States shall continue to
			 engage in a process of reconciliation and political relations with the Native
			 Hawaiian people.
				(b)PurposeThe purpose
			 of this Act is to provide a process for the reorganization of the single Native
			 Hawaiian governing entity and the reaffirmation of the special political and
			 legal relationship between the United States and that Native Hawaiian governing
			 entity for purposes of continuing a government-to-government
			 relationship.
			5.United States Office for Native
			 Hawaiian Relations
			(a)EstablishmentThere
			 is established within the Office of the Secretary, the United States Office for
			 Native Hawaiian Relations.
			(b)DutiesThe Office
			 shall—
				(1)continue the process of
			 reconciliation with the Native Hawaiian people in furtherance of the Apology
			 Resolution;
				(2)upon the reaffirmation of the
			 special political and legal relationship between the single Native Hawaiian
			 governing entity and the United States, effectuate and coordinate the special
			 political and legal relationship between the Native Hawaiian governing entity
			 and the United States through the Secretary, and with all other Federal
			 agencies;
				(3)fully integrate the principle and
			 practice of meaningful, regular, and appropriate consultation with the Native
			 Hawaiian governing entity by providing timely notice to, and consulting with,
			 the Native Hawaiian people and the Native Hawaiian governing entity before
			 taking any actions that may have the potential to significantly affect Native
			 Hawaiian resources, rights, or lands;
				(4)consult with the Interagency
			 Coordinating Group, other Federal agencies, and the State of Hawaii on
			 policies, practices, and proposed actions affecting Native Hawaiian resources,
			 rights, or lands; and
				(5)prepare and submit to the Committee
			 on Indian Affairs and the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Resources of the House of Representatives an annual
			 report detailing the activities of the Interagency Coordinating Group that are
			 undertaken with respect to the continuing process of reconciliation and to
			 effect meaningful consultation with the Native Hawaiian governing entity and
			 providing recommendations for any necessary changes to Federal law or
			 regulations promulgated under the authority of Federal law.
				(c)Applicability to department of
			 defenseThis section shall have no applicability to the
			 Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Office.
			6.Native Hawaiian Interagency
			 Coordinating Group
			(a)EstablishmentIn
			 recognition that Federal programs authorized to address the conditions of
			 Native Hawaiians are largely administered by Federal agencies other than the
			 Department of the Interior, there is established an interagency coordinating
			 group to be known as the Native Hawaiian Interagency Coordinating
			 Group.
			(b)CompositionThe
			 Interagency Coordinating Group shall be composed of officials, to be designated
			 by the President, from—
				(1)each Federal agency that
			 administers Native Hawaiian programs, establishes or implements policies that
			 affect Native Hawaiians, or whose actions may significantly or uniquely impact
			 Native Hawaiian resources, rights, or lands; and
				(2)the Office.
				(c)Lead agency
				(1)In generalThe
			 Department of the Interior shall serve as the lead agency of the Interagency
			 Coordinating Group.
				(2)MeetingsThe
			 Secretary shall convene meetings of the Interagency Coordinating Group.
				(d)DutiesThe
			 Interagency Coordinating Group shall—
				(1)coordinate Federal programs and
			 policies that affect Native Hawaiians or actions by any agency or agencies of
			 the Federal Government that may significantly or uniquely affect Native
			 Hawaiian resources, rights, or lands;
				(2)consult with the Native Hawaiian
			 governing entity, through the coordination referred to in section 6(d)(1), but
			 the consultation obligation established in this provision shall apply only
			 after the satisfaction of all of the conditions referred to in section 7(c)(6);
			 and
				(3)ensure the participation of each
			 Federal agency in the development of the report to Congress authorized in
			 section 5(b)(5).
				(e)Applicability to Department of
			 DefenseThis section shall have no applicability to the
			 Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Interagency Coordinating Group.
			7.Process for the reorganization of
			 the Native Hawaiian Governing Entity and the reaffirmation of the special
			 political and legal relationship between the United States and the Native
			 Hawaiian Governing Entity
			(a)Recognition of the Native
			 Hawaiian Governing EntityThe right of the Native Hawaiian people
			 to reorganize the single Native Hawaiian governing entity to provide for their
			 common welfare and to adopt appropriate organic governing documents is
			 recognized by the United States.
			(b)Commission
				(1)In generalThere is
			 authorized to be established a Commission to be composed of 9 members for the
			 purposes of—
					(A)preparing and maintaining a roll of
			 the adult members of the Native Hawaiian community who elect to participate in
			 the reorganization of the single Native Hawaiian governing entity; and
					(B)certifying that the adult members
			 of the Native Hawaiian community proposed for inclusion on the roll meet the
			 definition of Native Hawaiian in section 3(10).
					(2)Membership
					(A)Appointment
						(i)In generalNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall appoint the members of the Commission in accordance with subparagraph
			 (B).
						(ii)ConsiderationIn
			 making an appointment under clause (i), the Secretary may take into
			 consideration a recommendation made by any Native Hawaiian organization.
						(B)RequirementsEach
			 member of the Commission shall demonstrate, as determined by the
			 Secretary—
						(i)not less than 10 years of
			 experience in the study and determination of Native Hawaiian genealogy;
			 and
						(ii)an ability to read and translate
			 into English documents written in the Hawaiian language.
						(C)VacanciesA vacancy
			 on the Commission—
						(i)shall not affect the powers of the
			 Commission; and
						(ii)shall be filled in the same manner
			 as the original appointment.
						(3)ExpensesEach
			 member of the Commission shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Commission.
				(4)DutiesThe
			 Commission shall—
					(A)prepare and maintain a roll of the
			 adult members of the Native Hawaiian community who elect to participate in the
			 reorganization of the Native Hawaiian governing entity; and
					(B)certify that each of the adult
			 members of the Native Hawaiian community proposed for inclusion on the roll
			 meets the definition of Native Hawaiian in section 3(10).
					(5)Staff
					(A)In generalThe
			 Commission may, without regard to the civil service laws (including
			 regulations), appoint and terminate an executive director and such other
			 additional personnel as are necessary to enable the Commission to perform the
			 duties of the Commission.
					(B)Compensation
						(i)In generalExcept
			 as provided in clause (ii), the Commission may fix the compensation of the
			 executive director and other personnel without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates.
						(ii)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(6)Detail of Federal Government
			 employees
					(A)In generalAn
			 employee of the Federal Government may be detailed to the Commission without
			 reimbursement.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(7)Procurement of temporary and
			 intermittent servicesThe Commission may procure temporary and
			 intermittent services in accordance with section 3109(b) of title 5, United
			 States Code, at rates for individuals that do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of that title.
				(8)ExpirationThe
			 Secretary shall dissolve the Commission upon the reaffirmation of the special
			 political and legal relationship between the Native Hawaiian governing entity
			 and the United States.
				(c)Process for the reorganization of
			 the Native Hawaiian Governing Entity
				(1)Roll
					(A)ContentsThe roll
			 shall include the names of the adult members of the Native Hawaiian community
			 who elect to participate in the reorganization of the Native Hawaiian governing
			 entity and are certified to be Native Hawaiian as defined in section 3(10) by
			 the Commission.
					(B)Formation of
			 rollEach adult member of the Native Hawaiian community who
			 elects to participate in the reorganization of the Native Hawaiian governing
			 entity shall submit to the Commission documentation in the form established by
			 the Commission that is sufficient to enable the Commission to determine whether
			 the individual meets the definition of Native Hawaiian in section 3(10).
					(C)DocumentationThe
			 Commission shall—
						(i)identify the types of documentation
			 that may be submitted to the Commission that would enable the Commission to
			 determine whether an individual meets the definition of Native Hawaiian in
			 section 3(10);
						(ii)establish a standard format for
			 the submission of documentation; and
						(iii)publish information related to
			 clauses (i) and (ii) in the Federal Register.
						(D)ConsultationIn
			 making determinations that each of the adult members of the Native Hawaiian
			 community proposed for inclusion on the roll meets the definition of Native
			 Hawaiian in section 3(10), the Commission may consult with Native Hawaiian
			 organizations, agencies of the State of Hawaii including but not limited to the
			 Department of Hawaiian Home Lands, the Office of Hawaiian Affairs, and the
			 State Department of Health, and other entities with expertise and experience in
			 the determination of Native Hawaiian ancestry and lineal descendancy.
					(E)Certification and submittal of
			 roll to SecretaryThe Commission shall—
						(i)submit the roll containing the
			 names of the adult members of the Native Hawaiian community who meet the
			 definition of Native Hawaiian in section 3(10) to the Secretary within two
			 years from the date on which the Commission is fully composed; and
						(ii)certify to the Secretary that each
			 of the adult members of the Native Hawaiian community proposed for inclusion on
			 the roll meets the definition of Native Hawaiian in section 3(10).
						(F)PublicationUpon
			 certification by the Commission to the Secretary that those listed on the roll
			 meet the definition of Native Hawaiian in section 3(10), the Secretary shall
			 publish the roll in the Federal Register.
					(G)AppealThe
			 Secretary may establish a mechanism for an appeal for any person whose name is
			 excluded from the roll who claims to meet the definition of Native Hawaiian in
			 section 3(10) and to be 18 years of age or older.
					(H)Publication;
			 updateThe Secretary shall—
						(i)publish the roll regardless of
			 whether appeals are pending;
						(ii)update the roll and the
			 publication of the roll on the final disposition of any appeal; and
						(iii)update the roll to include any
			 Native Hawaiian who has attained the age of 18 and who has been certified by
			 the Commission as meeting the definition of Native Hawaiian in section 3(10)
			 after the initial publication of the roll or after any subsequent publications
			 of the roll.
						(I)Failure to ActIf
			 the Secretary fails to publish the roll, not later than 90 days after the date
			 on which the roll is submitted to the Secretary, the Commission shall publish
			 the roll notwithstanding any order or directive issued by the Secretary or any
			 other official of the Department of the Interior to the contrary.
					(J)Effect of
			 publicationThe publication of the initial and updated roll shall
			 serve as the basis for the eligibility of adult members of the Native Hawaiian
			 community whose names are listed on those rolls to participate in the
			 reorganization of the Native Hawaiian governing entity.
					(2)Organization of the Native
			 Hawaiian Interim Governing Council
					(A)OrganizationThe
			 adult members of the Native Hawaiian community listed on the roll published
			 under this section may—
						(i)develop criteria for candidates to
			 be elected to serve on the Native Hawaiian Interim Governing Council;
						(ii)determine the structure of the
			 Council; and
						(iii)elect members from individuals
			 listed on the roll published under this subsection to the Council.
						(B)Powers
						(i)In generalThe
			 Council—
							(I)may represent those listed on the
			 roll published under this section in the implementation of this Act; and
							(II)shall have no powers other than
			 powers given to the Council under this Act.
							(ii)FundingThe
			 Council may enter into a contract with, or obtain a grant from, any Federal or
			 State agency to carry out clause (iii).
						(iii)Activities
							(I)In generalThe
			 Council may conduct a referendum among the adult members of the Native Hawaiian
			 community listed on the roll published under this subsection for the purpose of
			 determining the proposed elements of the organic governing documents of the
			 Native Hawaiian governing entity, including but not limited to—
								(aa)the proposed criteria for
			 citizenship of the Native Hawaiian governing entity;
								(bb)the proposed powers and
			 authorities to be exercised by the Native Hawaiian governing entity, as well as
			 the proposed privileges and immunities of the Native Hawaiian governing
			 entity;
								(cc)the proposed civil rights and
			 protection of the rights of the citizens of the Native Hawaiian governing
			 entity and all persons affected by the exercise of governmental powers and
			 authorities of the Native Hawaiian governing entity; and
								(dd)other issues determined
			 appropriate by the Council.
								(II)Development of organic governing
			 documentsBased on the referendum, the Council may develop
			 proposed organic governing documents for the Native Hawaiian governing
			 entity.
							(III)DistributionThe
			 Council may distribute to all adult members of the Native Hawaiian community
			 listed on the roll published under this subsection—
								(aa)a copy of the proposed organic
			 governing documents, as drafted by the Council; and
								(bb)a brief impartial description of
			 the proposed organic governing documents.
								(IV)ElectionsThe
			 Council may hold elections for the purpose of ratifying the proposed organic
			 governing documents, and on certification of the organic governing documents by
			 the Secretary in accordance with paragraph (4), hold elections of the officers
			 of the Native Hawaiian governing entity pursuant to paragraph (5).
							(3)Submittal of organic governing
			 documentsFollowing the reorganization of the Native Hawaiian
			 governing entity and the adoption of organic governing documents, the Council
			 shall submit the organic governing documents of the Native Hawaiian governing
			 entity to the Secretary.
				(4)Certifications
					(A)In generalWithin
			 the context of the future negotiations to be conducted under the authority of
			 section 8(b)(1), and the subsequent actions by the Congress and the State of
			 Hawaii to enact legislation to implement the agreements of the 3 governments,
			 not later than 90 days after the date on which the Council submits the organic
			 governing documents to the Secretary, the Secretary shall certify that the
			 organic governing documents—
						(i)establish the criteria for
			 citizenship in the Native Hawaiian governing entity;
						(ii)were adopted by a majority vote of
			 the adult members of the Native Hawaiian community whose names are listed on
			 the roll published by the Secretary;
						(iii)provide authority for the Native
			 Hawaiian governing entity to negotiate with Federal, State, and local
			 governments, and other entities;
						(iv)provide for the exercise of
			 governmental authorities by the Native Hawaiian governing entity, including any
			 authorities that may be delegated to the Native Hawaiian governing entity by
			 the United States and the State of Hawaii following negotiations authorized in
			 section 8(b)(1) and the enactment of legislation to implement the agreements of
			 the 3 governments;
						(v)prevent the sale, disposition,
			 lease, or encumbrance of lands, interests in lands, or other assets of the
			 Native Hawaiian governing entity without the consent of the Native Hawaiian
			 governing entity;
						(vi)provide for the protection of the
			 civil rights of the citizens of the Native Hawaiian governing entity and all
			 persons affected by the exercise of governmental powers and authorities by the
			 Native Hawaiian governing entity; and
						(vii)are consistent with applicable
			 Federal law and the special political and legal relationship between the United
			 States and the indigenous, native people of the United States; provided that
			 the provisions of Public Law 103–454, 25 U.S.C. 479a, shall not apply.
						(B)Resubmission in case of
			 noncompliance with the requirements of subparagraph
			 (A)
						(i)Resubmission by the
			 SecretaryIf the Secretary determines that the organic governing
			 documents, or any part of the documents, do not meet all of the requirements
			 set forth in subparagraph (A), the Secretary shall resubmit the organic
			 governing documents to the Council, along with a justification for each of the
			 Secretary’s findings as to why the provisions are not in full
			 compliance.
						(ii)Amendment and resubmission of
			 organic governing documentsIf the organic governing documents
			 are resubmitted to the Council by the Secretary under clause (i), the Council
			 shall—
							(I)amend the organic governing
			 documents to ensure that the documents meet all the requirements set forth in
			 subparagraph (A); and
							(II)resubmit the amended organic
			 governing documents to the Secretary for certification in accordance with this
			 paragraph.
							(C)Certifications deemed
			 madeThe certifications under paragraph (4) shall be deemed to
			 have been made if the Secretary has not acted within 90 days after the date on
			 which the Council has submitted the organic governing documents of the Native
			 Hawaiian governing entity to the Secretary.
					(5)ElectionsOn
			 completion of the certifications by the Secretary under paragraph (4), the
			 Council may hold elections of the officers of the Native Hawaiian governing
			 entity.
				(6)ReaffirmationNotwithstanding
			 any other provision of law, upon the certifications required under paragraph
			 (4) and the election of the officers of the Native Hawaiian governing entity,
			 the special political and legal relationship between the United States and the
			 Native Hawaiian governing entity is hereby reaffirmed and the United States
			 extends Federal recognition to the Native Hawaiian governing entity as the
			 representative governing body of the Native Hawaiian people.
				8.Reaffirmation of delegation of
			 Federal authority; negotiations; claims
			(a)ReaffirmationThe
			 delegation by the United States of authority to the State of Hawaii to address
			 the conditions of the indigenous, native people of Hawaii contained in the Act
			 entitled An Act to provide for the admission of the State of Hawaii into
			 the Union approved March 18, 1959 (Public Law 86–3, 73 Stat. 4), is
			 reaffirmed.
			(b)Negotiations
				(1)In generalUpon the
			 reaffirmation of the special political and legal relationship between the
			 United States and the Native Hawaiian governing entity, the United States and
			 the State of Hawaii may enter into negotiations with the Native Hawaiian
			 governing entity designed to lead to an agreement addressing such matters
			 as—
					(A)the transfer of lands, natural
			 resources, and other assets, and the protection of existing rights related to
			 such lands or resources;
					(B)the exercise of governmental
			 authority over any transferred lands, natural resources, and other assets,
			 including land use;
					(C)the exercise of civil and criminal
			 jurisdiction;
					(D)the delegation of governmental
			 powers and authorities to the Native Hawaiian governing entity by the United
			 States and the State of Hawaii;
					(E)any residual responsibilities of
			 the United States and the State of Hawaii; and
					(F)grievances regarding assertions of
			 historical wrongs committed against Native Hawaiians by the United States or by
			 the State of Hawaii.
					(2)Amendments to existing
			 lawsUpon agreement on any matter or matters negotiated with the
			 United States, the State of Hawaii, and the Native Hawaiian governing entity,
			 the parties are authorized to submit—
					(A)to the Committee on Indian Affairs
			 of the Senate, the Committee on Energy and Natural Resources of the Senate, and
			 the Committee on Resources of the House of Representatives, recommendations for
			 proposed amendments to Federal law that will enable the implementation of
			 agreements reached between the 3 governments; and
					(B)to the Governor and the legislature
			 of the State of Hawaii, recommendations for proposed amendments to State law
			 that will enable the implementation of agreements reached between the 3
			 governments.
					(3)Governmental authority and
			 powerAny governmental authority or power to be exercised by the
			 Native Hawaiian governing entity which is currently exercised by the State or
			 Federal Governments shall be exercised by the Native Hawaiian governing entity
			 only as agreed to in negotiations pursuant to section 8(b)(1) of this Act and
			 beginning on the date on which legislation to implement such agreement has been
			 enacted by the United States Congress, when applicable, and by the State of
			 Hawaii, when applicable. This includes any required modifications to the Hawaii
			 State Constitution in accordance with the Hawaii Revised Statutes.
				(c)Claims
				(1)DisclaimersNothing
			 in this Act—
					(A)creates a cause of action against
			 the United States or any other entity or person;
					(B)alters existing law, including
			 existing case law, regarding obligations on the part of the United States or
			 the State of Hawaii with regard to Native Hawaiians or any Native Hawaiian
			 entity;
					(C)creates obligations that did not
			 exist in any source of Federal law prior to the date of enactment of this Act;
			 or
					(D)establishes authority for the
			 recognition of Native Hawaiian groups other than the single Native Hawaiian
			 Governing Entity.
					(2)Federal sovereign
			 immunity
					(A)Specific
			 purposeNothing in this Act is intended to create or allow to be
			 maintained in any court any potential breach-of-trust actions, land claims,
			 resource-protection or resource-management claims, or similar types of claims
			 brought by or on behalf of Native Hawaiians or the Native Hawaiian governing
			 entity for equitable, monetary, or Administrative Procedure Act-based relief
			 against the United States or the State of Hawaii, whether or not such claims
			 specifically assert an alleged breach of trust, call for an accounting, seek
			 declaratory relief, or seek the recovery of or compensation for lands once held
			 by Native Hawaiians.
					(B)Establishment and retention of
			 sovereign immunityTo effectuate the ends expressed in section
			 8(c)(1) and 8(c)(2)(A), and notwithstanding any other provision of Federal law,
			 the United States retains its sovereign immunity to any claim that existed
			 prior to the enactment of this Act (including, but not limited to, any claim
			 based in whole or in part on past events), and which could be brought by Native
			 Hawaiians or any Native Hawaiian governing entity. Nor shall any preexisting
			 waiver of sovereign immunity (including, but not limited to, waivers set forth
			 in chapter 7 of part I of title 5, United States Code, and sections 1505 and
			 2409a of title 28, United States Code) be applicable to any such claims. This
			 complete retention or reclaiming of sovereign immunity also applies to every
			 claim that might attempt to rely on this Act for support, without regard to the
			 source of law under which any such claim might be asserted.
					(C)EffectIt is the
			 general effect of section 8(c)(2)(B) that any claims that may already have
			 accrued and might be brought against the United States, including any claims of
			 the types specifically referred to in section 8(c)(2)(A), along with both
			 claims of a similar nature and claims arising out of the same nucleus of
			 operative facts as could give rise to claims of the specific types referred to
			 in section 8(c)(2)(A), be rendered nonjusticiable in suits brought by
			 plaintiffs other than the Federal Government.
					(3)State sovereignty
			 immunity
					(A)Notwithstanding any other provision
			 of Federal law, the State retains its sovereign immunity, unless waived in
			 accord with State law, to any claim, established under any source of law,
			 regarding Native Hawaiians, that existed prior to the enactment of this
			 Act.
					(B)Nothing in this Act shall be
			 construed to constitute an override pursuant to section 5 of the Fourteenth
			 Amendment of State sovereign immunity held under the Eleventh Amendment.
					9.Applicability of certain Federal
			 laws
			(a)Indian Gaming Regulatory
			 Act
				(1)The Native Hawaiian governing
			 entity and Native Hawaiians may not conduct gaming activities as a matter of
			 claimed inherent authority or under the authority of any Federal law, including
			 the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any
			 regulations thereunder promulgated by the Secretary or the National Indian
			 Gaming Commission.
				(2)The foregoing prohibition in
			 section 9(a)(1) on the use of Indian Gaming Regulatory Act and inherent
			 authority to game apply regardless of whether gaming by Native Hawaiians or the
			 Native Hawaiian governing entity would be located on land within the State of
			 Hawaii or within any other State or Territory of the United States.
				(b)Taking land into
			 trustNotwithstanding any other provision of law, including but
			 not limited to part 151 of title 25, Code of Federal Regulations, the Secretary
			 shall not take land into trust on behalf of individuals or groups claiming to
			 be Native Hawaiian or on behalf of the native Hawaiian governing entity.
			(c)Real property
			 transfersThe Indian Trade and Intercourse Act (25 U.S.C. 177),
			 does not, has never, and will not apply after enactment to lands or lands
			 transfers present, past, or future, in the State of Hawaii. If despite the
			 expression of this intent herein, a court were to construe the Trade and
			 Intercourse Act to apply to lands or land transfers in Hawaii before the date
			 of enactment of this Act, then any transfer of land or natural resources
			 located within the State of Hawaii prior to the date of enactment of this Act,
			 by or on behalf of the Native Hawaiian people, or individual Native Hawaiians,
			 shall be deemed to have been made in accordance with the Indian Trade and
			 Intercourse Act and any other provision of Federal law that specifically
			 applies to transfers of land or natural resources from, by, or on behalf of an
			 Indian tribe, Native Hawaiians, or Native Hawaiian entities.
			(d)Single governing
			 entityThis Act will result in the recognition of the single
			 Native Hawaiian governing entity. Additional Native Hawaiian groups shall not
			 be eligible for acknowledgment pursuant to the Federal Acknowledgment Process
			 set forth in part 83 of title 25 of the Code of Federal Regulations or any
			 other administrative acknowledgment or recognition process.
			(e)JurisdictionNothing
			 in this Act alters the civil or criminal jurisdiction of the United States or
			 the State of Hawaii over lands and persons within the State of Hawaii. The
			 status quo of Federal and State jurisdiction can change only as a result of
			 further legislation, if any, enacted after the conclusion, in relevant part, of
			 the negotiation process established in section 8(b).
			(f)Indian programs and
			 servicesNotwithstanding section 7(c)(6), because of the
			 eligibility of the Native Hawaiian governing entity and its citizens for Native
			 Hawaiian programs and services in accordance with subsection (g), nothing in
			 this Act provides an authorization for eligibility to participate in any Indian
			 program or service to any individual or entity not otherwise eligible for the
			 program or service under applicable Federal law.
			(g)Native Hawaiian programs and
			 servicesThe Native Hawaiian governing entity and its citizens
			 shall be eligible for Native Hawaiian programs and services to the extent and
			 in the manner provided by other applicable laws.
			10.SeverabilityIf any section or provision of this Act is
			 held invalid, it is the intent of Congress that the remaining sections or
			 provisions shall continue in full force and effect.
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		May 26, 2006
		Read the second time and placed on the
		  calendar
	
